Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155684                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155684
                                                                    COA: 335745
                                                                    Alpena CC: 15-006455-FC
  WILLIAM LEE ALLEN, JR.,
           Defendant-Appellant.

  _________________________________________/

          By order of February 20, 2018, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 8, 2017 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Alpena Circuit Court for an evidentiary hearing pursuant to
  People v Ginther, 390 Mich. 436 (1973), to determine: (1) whether the defendant was
  denied the effective assistance of appellate counsel on direct appeal due to counsel’s
  failure to move for plea withdrawal pursuant to People v Cole, 491 Mich. 325 (2012); and
  (2) whether the defendant is entitled to relief from judgment based on this claim. We
  further ORDER the trial court, in accordance with Administrative Order 2003-03, to
  determine whether the defendant is indigent and, if so, to appoint counsel to represent the
  defendant at the evidentiary hearing.

        We do not retain jurisdiction.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2018
           t0516
                                                                               Clerk